DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                 IBERIABANK, a Louisiana State Bank,
                            Petitioner,

                                     v.

    RHN INVESTMENTS, LTD., a Florida limited partnership, RHN
 INVESTMENTS, INC., a Florida corporation, RAYMOND H. NORDINE,
                          an individual,
                          Respondents.

                              No. 4D14-1330

                              [July 30, 2014]

   Petition for writ of prohibition to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Gregory M. Keyser, Judge; L.T. Case
No. 502012CA017685XXXMB.

  Cristine M. Russell, Adrian Rust, Scott J. Kennelly and Timothy D.
Hedrick of Rogers Towers, P.A., Jacksonville, for petitioner.

   Eric A. Lanigan, Winter Park, for respondents.

PER CURIAM

    Iberiabank, a Louisiana State Bank, petitions for a writ of prohibition
to prevent the trial court from ruling on the borrowers’ motion to determine
the reasonableness of the bank’s attorney’s fees. We agree with the bank
that the trial court lost jurisdiction when the bank voluntarily dismissed
its foreclosure action.

    The bank sued the borrowers, RHN Investments, Ltd., RHN
Investments, Inc., and Raymond H. Nordine, to foreclose on real property
following a breach of three commercial loans. Two short sales of the
property occurred while the foreclosure action was pending. After the first
sale, in accordance with the loan agreements, the bank applied the
proceeds to costs and expenses first, accrued interest, and then to
payment of the principal owed on the loans. Prior to the final sale, the
borrowers requested and the bank provided detailed payoff figures, which
included the amounts of attorney’s fees billed and fees incurred, but not
billed yet. The borrowers objected to the amount of fees without a
determination from the trial court but paid the full payoff amount so that
the bank would release its liens on the property. The borrowers alleged
that they paid the fees under duress because they were afraid of losing
their buyer.

    After receiving the full payoff amount, the bank voluntarily dismissed
its action. Thirty days later, the borrowers filed a Motion to Determine
Attorney Fees asking the court to determine the amount of attorney’s fees
to which the bank was entitled. The borrowers complained the bank had
unilaterally set its fees without a judicial determination and the fees were
exorbitant and unreasonable.

   The bank moved to strike the motion arguing that the court no longer
had jurisdiction. At a hearing on the bank’s motion, the borrowers argued
the court had authority to hear their motion pursuant to Florida Rule of
Civil Procedure 1.525. The court subsequently denied the motion to strike,
and the borrowers’ Motion to Determine Attorney Fees is deferred pending
an evidentiary hearing.

    The trial court lost jurisdiction when the bank filed its notice of
voluntary dismissal. See Pino v. Bank of N.Y., 121 So. 3d 23 (Fla. 2013).
The borrowers did not have an affirmative claim for relief pending when
the notice was filed. Rule 1.525 does not apply because the borrowers’
motion was not seeking a judgment to tax fees or costs. The borrowers
have not shown that there is any other exception to the trial court’s loss
of jurisdiction.

    Prohibition is an appropriate remedy. Serv. Experts, LLC v. Northside
Air Conditioning & Elec. Serv., Inc., 56 So. 3d 26 (Fla. 2d DCA 2010); Tobkin
v. State, 777 So. 2d 1160, 1163 (Fla. 4th DCA 2001).

   As a result, we grant the petition for writ of prohibition.

DAMOORGIAN, C.J., WARNER and FORST, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2